DETAILED ACTION
Allowable Subject Matter
Claims 1-9, 24-25, 28-29 and 32-41 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 includes limitations directed towards a plurality of jacks with specific configuration and an injection molding material encapsulating the support member along its length and at least partially encapsulating a plurality of jacks, the injection molding material forming an outer surface.  These limitations when viewed in combination with the remaining limitations of claim 1 are seen to render a proper finding of prima facie obviousness too tenuous over the cited prior art of record.
Claim 24 includes limitations directed towards a first and second plurality of jacks with specific configuration, and an injection molding material similar to the injection molding limitations of claim 1.  These limitations when viewed in combination with the remaining limitations of claim 24 are seen to render a proper finding of prima facie obviousness too tenuous over the cited prior art of record.
Claim 36 includes limitations directed towards and upper portion and a lower portion with a first and second plurality of jacks along with specific configurations for the upper and lower portion and the plurality of jacks.  Additional limitations include an injection molding material which forms an outer surface of the flagstick which partially encapsulates the first and second support member and the first and second plurality of jacks.  These limitations when viewed in combination with the remaining limitations of claim 36 are seen to render a proper finding of prima facie too tenuous over the cited prior art of record.


The remaining claims are found to be allowable based on their dependency to allowed base/parent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711